Citation Nr: 0527791	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-08 639	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for kidney failure.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for hypertension (HTN).

6.  Entitlement to service connection for coronary artery 
disease (CAD).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
that included a period from January 1963 to October 1964.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

(The issues of entitlement to service connection for 
hypertension (HTN), coronary artery disease (CAD) and kidney 
failure are addressed in the remand that follows the decision 
below.  References in the decision below to the veteran's 
claimed disorders refers to the disabilities for which the 
veteran seeks service connection other than HTN, CAD, or 
kidney failure.)


FINDINGS OF FACT

1.  The appellant served in Thailand during the Vietnam era.

2.  There is no evidence showing that the appellant served in 
the Republic of Vietnam or was exposed to herbicide agents in 
service.

3.  None of the appellant's claimed disorders has been shown 
to be etiologically or causally related to his active duty 
service or any incident therein.




CONCLUSION OF LAW

The appellant does not have diabetes, peripheral neuropathy, 
or prostate cancer that is the result of disease or injury 
incurred in or aggravated by his active military service; 
none of these may be presumed to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
Pond v. West, 12 Vet. App. 341, 346 (1999), the United States 
Court of Appeals for Veterans Claims (hereinafter Court) held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) and the Veterans Education and Benefits 
Expansion Act of 2001, Pub L. No. 107-103, 115 Stat. 976 
(2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Service incurrence or aggravation may also be presumed for 
diabetes mellitus or prostate cancer if manifest to a 
compensable degree within a year of separation from 
qualifying active military service.  38 C.F.R. §§ 3.307, 
3.309(a).  

The appellant contends that he has been diagnosed with 
diabetes, peripheral neuropathy, and prostate cancer that are 
all related to his exposure to Agent Orange while he was in 
the Army on active duty.  He alleges that he was exposed to 
herbicidal agents while he was stationed in Thailand during 
the Vietnam era.  The appellant has also reported that he 
spent part of an afternoon in the Saigon airport on two 
occasions while he was in service and that he ate lunch in 
that airport on those two occasions.

Review of the evidence of record reveals that the appellant 
had overseas service with a quartermaster unit for one year 
and eight days in the United States Army Pacific Command 
(USARPAC).  However, there is no evidence of record that 
establishes the presence of the appellant in Vietnam.  His 
service medical records include no complaints or 
symptomatology pertaining to diabetes, neuropathy, or 
prostate difficulties.  The appellant underwent a separation 
examination in May 1966; the examiner described both the 
appellant's endocrine system as normal.  The appellant's 
urinalysis was negative for sugar.  The service medical 
records are devoid of any reference to complaints of, 
diagnosis of, or treatment for, any type of diabetes or 
glucose metabolism problem.  The service medical records are 
also silent as to any prostate disorder or problem with 
neuropathy.

Review of the private medical evidence of record, dated 
between 1997 and 2002, indicates that the appellant was noted 
in August 1997 to have a history of insulin-dependent 
diabetes mellitus, as well as a history of peripheral 
neuropathy secondary to statins and a history of 
adenocarcinoma of the prostate diagnosed in June 1997.  A 
February 1998 note indicates that the appellant suffered from 
long-term diabetes with neuropathy problems.  The diabetes 
was said to be presumably type 2, but the appellant was noted 
to have been insulin-dependent for many years.  The 
peripheral neuropathy was noted to be secondary to diabetes 
and statins.  A July 1998 note indicated that the appellant's 
diabetes was adult-onset that was diagnosed in 1992.  He was 
originally treated with an oral agent and then was started on 
insulin.  

A December 2001 hospital admission report indicates that the 
appellant had been insulin-dependent for about ten years, 
that he had severe peripheral neuropathy, that he had biopsy-
proven diabetic nephropathy and that he had been on dialysis 
for two months.  

An October 2001 report from Urologic Physicians indicates 
that the appellant had completed radiation therapy for 
carcinoma of the prostate in 1997.  He had recently been 
evaluated for recurrent cancer and the possibility of a 
salvage prostatectomy.  The physician planned to continue the 
appellant on Lupron therapy.

As previously noted, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Although the appellant has claimed to have been exposed to 
herbicides during his assignment in Thailand, the evidence of 
record does not verify any such exposure during his period of 
service.  In addition, there is no evidence that the veteran 
visited Vietnam during his tour in the USARPAC.  Therefore, 
as the evidence does not indicate that the veteran went to 
Vietnam, he is not afforded the presumption that he was 
exposed to herbicide agents under 68 Fed. Reg. 34,539-43 
(June 10, 2003) (to be codified at 38 C.F.R. § 
3.307(a)(6)(iii)).

The service medical records have been closely reviewed and 
found to be silent for any complaint, treatment, or diagnosis 
pertinent to prostate cancer or diabetes or peripheral 
neuropathy.  Service medical and personnel records fail to 
support the veteran's assertion that he was directly exposed 
to the herbicide known as Agent Orange.

Additionally, post-service private medical records do not 
document the appellant's assertion that he was exposed to 
Agent Orange and there is no medical opinion of record 
relating either his diabetes, peripheral neuropathy, or 
prostate cancer to his service.  The appellant's belief that 
he was exposed to Agent Orange from his duties in service 
does not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication 
from the record that the appellant or his representative has 
medical training or expertise.  As lay persons, they are not 
competent to proffer medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
is no competent medical evidence of record showing the 
appellant was exposed to Agent Orange in service.  
Additionally, there is no suggestion in the record that 
diabetes or prostate cancer was evident within a year of the 
veteran's separation from active military service.  38 C.F.R. 
§ 3.309(a).  In sum, the preponderance of the evidence is 
against a grant of service connection for diabetes, 
peripheral neuropathy, or prostate cancer as secondary to 
Agent Orange exposure based on legal presumptions.  (There 
has been no showing of acute or subacute peripheral 
neuropathy.)

However, under Combee, discussed above, even in the absence 
of satisfaction of the presumptions of incurrence or 
aggravation, service connection may be granted if the 
evidence establishes that there is a connection between an 
incident of service, including exposure to herbicides, and a 
current disability.  In this case, however, there is no such 
evidence regarding the claimed disorders.  The record does 
not reveal that any competent medical examiner has opined 
that the diabetes, peripheral neuropathy, or the prostate 
cancer is related to any incident of the appellant's military 
service.

There is no evidence of record that the appellant suffered 
from any diabetes, peripheral neuropathy, or any prostate 
condition until many years after service.  The absence of any 
evidence of any of the claimed disabilities in the service 
medical records or of persistent symptoms of any claimed 
disability between 1964 and 1991 constitutes negative 
evidence tending to disprove the assertion that the appellant 
was disabled from any disease or injury during his service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).

The Board concludes that the weight of the "negative" 
evidence, principally in the form of the private medical 
evidence demonstrating that the claimed disorders were not 
evident until many years after service, with the report of 
the onset of diabetes around 1991, and prostate cancer around 
1997, exceeds that of the "positive" evidence of record, 
which amounts to nothing more than the appellant's 
contentions.  The lack of any evidence of symptoms or 
clinical findings until many years after the appellant's 1964 
separation from service is itself evidence which also 
strongly suggests that no claimed condition is traceable to 
disease or injury in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision which held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  Although Maxson is not directly on point 
in this case, as it deals with aggravation during service, it 
does indicate that the Board may consider the absence of 
evidence when engaging in a fact-finding role.  The Board 
concludes, therefore, that the evidence does not support a 
finding of any connection between the appellant's current 
diabetes, peripheral neuropathy, or prostate cancer and his 
military service.

Because the preponderance of the evidence is against each of 
these claims, the benefit-of-the-doubt doctrine does not 
apply.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims in a letter sent by the 
RO in November 2004, as well as the discussion in the 
December 2003 Statement of the Case (SOC).  The appellant was 
notified of the information necessary to substantiate his 
claims for service connection in these documents.  He was 
provided with the text of 38 C.F.R. § 3.159 in the December 
2003 SOC.  He was also told that he needed to ensure that all 
pertinent evidence was submitted.  He was informed as to what 
was required of him and what VA would do to assist him.  
Therefore, VA has no outstanding duty to inform.

The Board notes that even if all required notices were not 
provided until after the RO adjudicated the claims, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, private medical records 
were obtained and associated with the claims file.  The 
appellant did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  The appellant was given 
more than one year in which to submit evidence after the RO 
gave him notification of his rights under the VCAA.  
Furthermore, the appellant's representative, in a March 2004 
written statement, declared that a "review of the veteran's 
C-file shows that VA did fulfill their duty to assist 
requirements."  See Anderson v. Brown, 9 Vet. App. 542 
(1996).  Therefore, the Board finds that VA has completed its 
duties under the VCAA and all applicable law, regulations and 
VA procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005).


ORDER

Service connection for diabetes mellitus, peripheral 
neuropathy, or prostate cancer is denied. 


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the RO for action as described 
below.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Review of the appellant's service medical records reveals 
that the appellant reported on his October 1962 report of 
medical history that he had previously been rejected for 
military service due to high blood pressure.  He reported 
treatment for high blood pressure and that his father had 
died of a heart attack at age sixty.  On examination, his 
blood pressure was 138/78.  In July 1964, a blood pressure 
reading of 170/80 was recorded.  The appellant underwent a 
service separation examination in October 1964; there was a 
note of a past history of hypertension.  On physical 
examination, the appellant's blood pressure was 128/96.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
hypertension (HTN) or coronary artery disease (CAD), 
preexisted the appellant's entry into active military service 
in January 1963.  The RO also has not determined whether, if 
any current disorder did preexist service, there is clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated to a permanent degree in service beyond that which 
would be due to the natural progression of the disease.

Therefore, a determination has been made that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A, the 
implementing regulations found at 
38 C.F.R. § 3.159 and any other 
applicable legal precedent is completed.  
In particular, the RO must notify the 
appellant of the information and evidence 
yet needed to substantiate his remaining 
claims of service connection and of what 
part of such evidence he should obtain 
and what part the RO will yet attempt to 
obtain on his behalf, including 
examinations.  He should also be told to 
provide any evidence in his possession 
that is pertinent to any of his remaining 
claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for HTN, 
CAD, or kidney disease since his release 
from active duty.  After obtaining the 
appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claims remaining 
on appeal, if not already of record.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  After the above development is 
completed, the RO should arrange for a 
review of the claims file by a 
cardiovascular specialist in order to 
evaluate the etiology of any HTN or CAD.  
The reviewer shall provide a written 
opinion as to the presence, etiology and 
onset of any HTN or CAD found.  
Specifically, the reviewer is requested 
to provide an opinion as to the medical 
probability that any documented HTN or 
CAD is related to symptoms or signs the 
appellant may have had prior to service, 
in service or within one year of service 
separation.  The reviewer should consider 
all in-service blood pressure readings, 
with comment on the clinical significance 
of, and treatment for, any atypical 
findings to include whether they 
represented a normal variant.  The 
reviewer should also discuss, with degree 
of medical probability expressed, whether 
any signs or symptoms noted in service or 
within one year of service separation are 
the first manifestations of 
cardiovascular renal disease, including 
HTN, as well as the approximate date of 
onset thereof.  If it is determined that 
examination(s) are needed for making the 
aforementioned opinion, such 
examination(s) should be scheduled.

The reviewer should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:  

(a.)  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed HTN 
and cardiac disorders, can it be 
concluded with clear and 
unmistakable certainty that each 
currently diagnosed disorder 
preexisted the appellant's entry 
into active military service in 
January 1963?  

(b.)  If any current HTN or cardiac 
disorder did clearly preexist 
service, can it be concluded with 
clear and unmistakable certainty 
that the pre-existing disorder was 
not aggravated to a permanent degree 
in service beyond that which would 
be due to the natural progression of 
the disease?  

4.  Upon receipt of the VA reviewer's 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report to 
the VA reviewer for corrections or 
additions.

5.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the appellant's remaining 
claims.  In that regard, a threshold 
determination must be made as to whether 
any diagnosed disorder pre-existed 
service, and if so, whether any such 
pathology was aggravated by service.  The 
holdings in Cotant v. Principi, 17 Vet. 
App. 116 (2003) and VAOGCPREC 3-2003 
should be specifically considered in that 
threshold determination.

6.  If any remaining benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  
Appropriate time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


